OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAE
                   AU87’IN
Honorable J. Watt Page, page 2


          Article 6l& Revised Civil Statutea of Texaa,~l925,
warioriginallyparned by the Thirty-fifthLegislatureat its
Third Called Seesiou in 1917. Aa oodified said article reads
88 rollowB:
            Whenever a stste oi war shsll exlat between the
     United States and another fiatlOuthere may be 0rgagized au4
     nalntalnedwithout expense to this State, with the ooumnt
     and under the directlou of the oouuty judge of any oouuty,
     a Houe Guard oomposed of adult oitizeus of the United
     States ,andof,such aouatp. Suoh Guaxdshall be organized
     to oo&onn aa nearly .as praotidalili$to the orgauicatloa
     of military units, and ohall at all times be subjeot to
     0101 to duty am3 to ardsrs of the sha2iff of suoh Oouaty.
     Eaoh Guard &mll.be authorisedto oarrg ;onand about his
     person pistols end other weapons as may be.neoessarywhan
     called to aotual duty by the shoriffi Couaties, cities
     and towns may through their lawful governing bodior appro-
     priate tram thair public treasuriesmoneys to pzoride aran
     and asmunitionfor suoh Guard under, ruah~ruleaas thsyw
     presoribe,and those reoeiving arti~fronthe county shall
     return all 'xunsand ammunition to the eouuty Jud6te rheu
     not on autyr~ 8~ah'oroard may engage in drill it Guoh tills
     Ma plaoe.ar the oontuuuity  offloers rpa~prescribe, stud
     may be uniforrued 80 as not .tooonfllot.rithSeotlon 125,
     Aot of Cougress~, approYed Juno :3,~916,,"
           The Texae D&sues Guard kot of &Ls           found ~3.n
Vernon*sAnnotnted Clvih Statutes as Artiole 589la. It la
oiiioially'publishedas Chapter.9,p.'l7 of the Gsusral and
Speoial Laws of the Forty-aeventli   Legislature,   Regular Sesriou,
104.l. We'wi~ll  not here quote  at length'  from the aotrlncre
that part ahmu l.uyour letter 18 deemed sufrioieut to mm~ife#t
the purpose and authority of the Texas Def+ie Guard, but will
oonteut ourselves   tith a potion of the emargeaoy olauser
             ~931staot that'the regularly ocmrtitute'd
                                                     Rational
     Guard of the Stats of ~Texasla ~uewin aotiye Federal
     ssrrioe   by presldsutlalorder, mud the Sta,$ei(lMthout
     adequate orgtxtized troopa that may be uaa@.~fm $hs pre-
     vention of oitil distmfbanees,riots, sabetags, aud other
     forms or dl6turbauoen~aud.furCher thst;ths National
     Defense A6t has been amended by Gongread.authoriziugthe
     creationof Defe e Guards in the various States, and the
     Seoretary o*.WarT B :isaulug neoeimary,regulati~s pertaining
     their&o; and the furthar faot that nit$out this Ast th4
     State of Texaa la .mable to aeaura emus, eqUipant,,aad
     other itam or gorernmqt property for Defsnaa Guard without
     the passagd of~this ambling legislation, qrsata an amer~aaoy~~
     etc.
Honorable J. Watt Page, page 2


           It Is a gsseral rule of statutory osnstruotionthat
a general repealing slausb suoh as is ooltainsd in Ssotiou 14
0r the Texas rmrt3n80Guard Aot or 194l will not opsrats to
afreot a prior-statute unless there axe pro~ialons that are
inoousiatentwith, or rqmgnent to, the tams of the later
statuts. See 39 Tex. Jam. 131, 800. 681 Oaddes Y. Terrell,
101 Tex. 574, 110 S.W. 429; Johnson Y. Fer&umn,  (Tsx.Gi~.
App., writ dississsd) 55 S.W. (2dw)153.
          The Home Guard, authorissdby Art1 c 6l44, aupra,
is a oounty unit, subfeot to the orders of thT'iishssitt
                                                      of thr
      . It is striotly a losal organiestion,dependent upon
ootlnty
sounties,oitiss ssd towus tm sustenanoe and support.
           The Texas Defense Guard is essentiallya State orgaul-
ration; subject to the oomand of the Gooeruru:~otthe State,
and ssrves in lisuof the Texas National Guar&rhile that orgaui-
sation Is in Federal servioe.
           We respeotiullysuswsr your.questiouis the negative.

                                    Yours very truly
                               . ATTORNBY GENERAL OF TEXAS

                                 BY (SignMa)B~J~s~~~
@PROVED JASL t5,19&2
(Sigmd)~GROVE.??
               SELLERS
FIRSTASSISTANTATTORREYGERblUL


BWrGO
                          APPROVED OPIRIOR coMmTTx
                          By     B.W.B. Chaimnas